10-825-cv (L)
     Raghavendra v. The Trustees of Columbia University, et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 8th day of September, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                ROGER J. MINER,
 9                ROBERT A. KATZMANN,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       RAJAGOPALA SAMPATH RAGHAVENDRA,
14                Plaintiff-Appellant,
15
16                    -v.-                                        10-825-CV (L);
17                                                                10-833-cv (CON);
18                                                                10-887-cv (CON
19       THE TRUSTEES OF COLUMBIA UNIVERSITY,
20       et al.,
21                Defendants-Appellees,
22
23       NATIONAL LABOR RELATIONS BOARD, et
24       al.,
25                Defendants.*
26       - - - - - - - - - - - - - - - - - - - -X


                *
               The Clerk of Court is respectfully directed to amend
         the official caption as set forth above.
 1
 2   FOR APPELLANT:    ROBERT G. LEINO, New York, New York.
 3
 4   FOR APPELLEES:    EDWARD A. BRILL (Susan D. Friedfel, on
 5                     the brief), Proskauer Rose LLP, New York,
 6                     New York.
 7
 8        Appeal from an order of the United States District
 9   Court for the Southern District of New York (Crotty, J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
12   AND DECREED that the order of the district court be AFFIRMED
13   IN PART and VACATED AND REMANDED IN PART.
14
15        Rajagopala Raghavendra appeals from an order of the
16   United States District Court for the Southern District of
17   New York (Crotty, J.), denying his motion to set aside his
18   settlement agreement with his former employer, Columbia
19   University, and ruling that plaintiff’s counsel was entitled
20   to recover a contingency fee as specified in his retainer
21   agreement. We assume the parties’ familiarity with the
22   underlying facts, the procedural history, and the issues
23   presented for review.
24
25        We review de novo the district court’s legal
26   conclusions with respect to the settlement agreement; we
27   review its factual conclusions “under the clearly erroneous
28   standard of review.” Omega Eng’g, Inc. v. Omega, S.A., 432
29   F.3d 437, 443 (2d Cir. 2005). A district court “may
30   exercise supplemental jurisdiction to hear fee disputes
31   between litigants and their attorneys when the dispute
32   relates to the main action.” Alderman v. Pan Am World
33   Airways, 169 F.3d 99, 102 (2d Cir. 1999) (internal quotation
34   marks omitted). This Court reviews a district court’s
35   decision to award fees under an abuse of discretion
36   standard. Id.
37
38        The district court properly held that the settlement
39   agreement was binding, enforceable, and disposed of all of
40   plaintiff’s claims against the defendants. See Powell v.
41   Omnicom, 497 F.3d 124, 129 (2d Cir. 2007) (stating
42   “settlement remains binding even if a party has a change of
43   heart” after he agreed to the terms of the settlement).
44   Plaintiff’s claims of fraud and duress are not substantiated
45   by the record.
46


                                  2
 1        The district court’s exercise of supplemental
 2   jurisdiction over the fee dispute was proper. See Achtman
 3   v. Kirby, McInerney & Squire, LLP, 464 F.3d 328, 336 (2d
 4   Cir. 2006) (observing that district courts have “power to
 5   exercise supplemental jurisdiction over a fee dispute” and
 6   that “the lower court’s familiarity with the subject matter
 7   of the [underlying] suit len[ds] support to the exercise of
 8   jurisdiction” (internal quotation marks omitted)). However,
 9   we vacate and remand in part, for the district court to make
10   further factual findings that bear upon the award of fees
11   including, inter alia, the timing of the commencement of
12   counsel’s representation and the pendency of other cases,
13   litigated pro se, that are folded into the settlement.
14
15        Payment of the settlement amount will abide the
16   determination of the fee dispute in light of the district
17   court’s findings.
18
19        Having considered all of Raghavendra’s properly
20   presented arguments, we hereby AFFIRM IN PART the order of
21   the district court, because we find that the settlement
22   agreement was binding and disposed of all of plaintiff’s
23   claims, and VACATE the award of attorneys fees and REMAND
24   for further factual findings consistent with this order.
25
26
27                              FOR THE COURT:
28                              CATHERINE O’HAGAN WOLFE, CLERK
29




                                  3